Citation Nr: 1231296	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to uranium exposure.  

2.  Entitlement to service connection for a kidney disorder, claimed as due to uranium exposure.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1966 to April 1970 and from September 1983 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the RO which, in part, denied the benefits sought on appeal.  

In letters received in February and April 2008, the Veteran raised the additional issue of service connection for colon polyps due to exposure from depleted uranium in service.  However, it does not appear that any action has been taken on this matter.  This issue is not in appellate status or inextricably intertwined with the issues currently on appeal and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he was exposed to radiation assembling depleted uranium components when he served as a special weapons/nuclear officer from 1983 to 1992, and believes that service connection should be established for melanoma and a kidney disorder, diagnosed as polycystic disease, due to said exposure.  The Veteran identified the units where he was assigned when the exposure occurred included, Battery B, and Headquarters & Headquarters Battery (HHB), 4th Battalion, 92nd Field Artillery, and HHB, 4th Battalion, 17th Field Artillery.  

VA Regulations provide, in pertinent part, that "in all claims" [emphasis added] in which it is established that a radiogenic disease first became manifest after service, and was not manifest to a compensable degree within any applicable presumptive period under 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 U.S.C.A. § 3.311(a).  

The regulations provide for specific development of claims based on participation in atmospheric testing and the occupation of Hiroshima and Nagasaki.  In all other claims involving radiation exposure, the regulations direct that a request will be made for any available records concerning the veteran's exposure, including but not limited to his Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service, and that all such records be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(iii) (2011).  

The regulations provide further, that when it is determined that a veteran was exposed to ionizing radiation from, in this case, "other activities" and has a radiogenic disease, the case will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).  The Under Secretary for Benefits is charged with the duty to consider the claim and, if necessary, obtain an advisory opinion from the Under Secretary for Health.  Thereafter, the Under Secretary for Benefits should make a determination based on "sound scientific evidence" and should so inform the RO in writing.  

In this case, the RO made a single attempt to obtain the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), but was informed in June 2008, that there were no records on file.  Under the above cited regulations, however, a negative response to a request for exposure records does not end the RO's duty to assist the Veteran.  Here, the Veteran alleges that the units to which he was assigned routinely handled nuclear armament without protection.  If true, there should be some documentation in the unit records concerning potential radiation exposure.  At a minimum, therefore, the RO should attempt to confirm whether the identified units did, in fact, handle nuclear weapons (uranium) and, if so, obtain all pertinent information from the unit records and forward it to the Under Secretary for Health for preparation of a dose estimate based on available methodologies.  

Concerning the claim for hypertension, the evidentiary record includes statements from two private physicians to the effect that the Veteran's hypertension was related to his military service.  In a letter received in April 2009, Dr. Oriel-Comenencia stated that the Veteran had elevated blood pressure readings toward the end of his military service, and that they continued up to the present.  A letter from the other private physician merely asserted that the Veteran's hypertension was service related.  Although neither physician offered any objective evidence reflecting continuity of symptomatology, (treatment records showing actual blood pressure readings or hypertensive symptoms since his discharge from service in 1994), or offered any explanation or analysis for their conclusions, as medical professionals, they are competent to offer a medical opinion.  

In this case, the service treatment records (STRs) showed that the Veteran had elevated blood pressure readings on several occasions in service, and that he was evaluated for a possible cardiovascular condition on at least two occasions.  Although all diagnostic studies were within normal limits and showed no evidence of heart disease or hypertension in service, the Veteran has never been examined by VA to determine the nature or etiology of his hypertension, which was first diagnosed in 2004.  Under the circumstances, the Board finds that further development of this matter is necessary.  

Finally, the Board notes that while the Veteran reported that he had a melanoma removed from his left ear, he has not provided VA with any treatment records or authorization to obtain the surgical reports.  Without the Veteran's cooperation, the Board is unable to confirm the diagnosis of melanoma.  Similarly, the Veteran has not provided VA with any records showing treatment for elevated blood pressure readings or hypertension since his discharge from service.  The current medical reports of record show treatment beginning in 2004, some 10 years after his discharge from service.  Thus, there is no documentary evidence to confirm a continuity of symptomatology.  Therefore, the Veteran is advised that he should provide VA with authorization to obtain treatment records from all healthcare providers who have treated him for his hypertension and melanoma since his discharge from service.  

The TDIU claim must be deferred pending the requested development.  

Under the circumstances described above, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain the names and addresses of all healthcare providers who have treated the Veteran for his hypertension, skin cancer and kidney disease since his discharge from service.  Of particular interest are any treatment records and surgical reports for the excision of a melanoma on the left ear.  After securing the necessary release(s), the AMC should attempt to obtain copies of all medical from the identified treatment sources, including all VA records of treatment for the claimed disabilities since 2005, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  The claims folder should be made available to the examiner for review, and notation to the effect that this record review took place should be included in the examiner's report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was first manifested in service or is otherwise related to service.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  The AMC should undertake all appropriate development of the Veteran's claim consistent with the procedures set out in 38 C.F.R. § 3.311, for claims based on exposure to ionizing radiation.  After all available records concerning the Veteran's radiation exposure have been obtained, the claims file should be forwarded to the Under Secretary for Health for a dose estimate concerning the Veteran's alleged radiation exposure in service.  Thereafter, the claims file should be forwarded to the Under Secretary for Benefits for review and an opinion.  

4.  After the requested development has been completed, the case should be reviewed, any additional development should be accomplished as may become indicated, and the service connection and TDIU claims re-adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

